"WikboRNe, J.
The only question before the Court for decision on this appeal relates to the validity of the ruling of the court below in holding that the board of county commissioners of Beaufort County having levied in the year 1942 a tax rate of fifteen cents on the one hundred dollars property valuation for general purposes, the limit fixed by *119Article Y, section 6, of tbe North Carolina Constitution, tbe levy for public welfare or poor relief was limited to a rate of five cents on tbe one hundred dollars property valuation under provisions of G. S., 153-9 (6), formerly C. S., 1297 (8V2), and hence, upon further facts found, the 1942 levy for public welfare or poor relief is invalid to the extent of one and two-tenths cents.
Defendants contend that, in view of the holding in R. R. v. Lenoir County, 200 N. C., 494, 157 S. E., 610, that a tax for poor relief is for a special purpose, special approval of the General Assembly is given under the provisions of G. S., 153-9 (23), and -152, formerly C. S., 1297 (28), and C. S., 1335, respectively, for the levy of a rate in the discretion of the board of county commissioners — irrespective of the limitation prescribed in G. S., 153-9 (6), formerly C. S., 1297 (8%). The very recent decision of this Court in opinion handed down on 15 December, 1943, in case of R. R. v. Cumberland County, 223 N. C., 750, 28 S. E. (2d), 238, is adverse to such contention. The decision there is authority for upholding the decision in court below on question presented here.
Moreover, defendants contended orally in this Court that in addition to the adjustments in rates so as to provide for expenses of administering the old age assistance and the aid to dependent children funds, G. S., 108, Art. 3, parts 1 and 2, respectively, the court below should have made allowance for expense of administering the appropriation for aid to blind, G. S., 111-17, which was included as an item in the appropriation for public welfare fund. No such contention appears to have been made in court below, and none is made in brief filed in this Court. Hence, oral presentation of it comes too late, and the point may not now be raised in this Court.
Furthermore, plaintiff not having appealed from the judgment of Superior Court, the legality of the rulings under which the calculations and adjustments in the tax levy as made by the court below by which one and eight-tenths cents of the levy above five cents for public welfare or poor relief is declared valid, are not before this Court and have not been considered.
Affirmed.